Case 1:20-mc-91309 Document1 Filed 06/17/20 Page 1 of 7

Che Conmonfvealth of Massachusetts
SUPREME JUDICIAL COURT

FoR SUFFOLK COUNTY
JOHN ADAMS COURTHOUSE

 

ONE PEMBERTON SQUARE, SUITE 1300

BOSTON, MASSACHUSETTS 02108-1707 CASE INFORMATION (617) 557-1100

MAURA S. DOYLE WMA: ISeRUMELERICcON FACSIMILE (617) 557-1117
CLERK ATTORNEY SERVICES (617) 557-1050
June 15, 2020 FACSIMILE (617) 557-1055

Robert M. Farrell, Clerk of Court

U.S. District Court for the District of Mass.
One Courthouse Way

Boston, MA 02110

RE: §.70.C. No. BD-2020-030

IN RE: HANFORD CHIU

Dear Clerk Farrell:

IWY LINN 0202

VW AO LOIMLSIG
O09 LOINLSIO *S'N

Enclosed please find a CERTIFIED COPY of the Order whi dts was’
entered on June 15, 2020 by the following Justice of the Supremex

Judicial Court: Gaziano, J.
Very truly nA

Maura S. Doyle, Clerk

Enclosures
cc: Clerk of Court, United States District Court - CERTIFIED COPY
Honorable Paul C. Dawley, Chief Justice

S30ldaO SHY NI
Qaild
Case 1:20-mc-91309 Document 1 Filed 06/17/20 Page 2 of 7

COMMONWEALTH OF MASSACHUSETTS

SUPREME JUDICIAL COURT
FOR SUFFOLK COUNTY
NO: BD-2020-030

SUFFOLK, SS.

=
5 =
40 =
os =o —
aw mf
IN RE: Hanford Chiu To =
zo =
ae 5
“) =
on

ORDER OF IMMEDIATE TEMPORARY SUSPENSION

This matter came before the Court, Gaziano, J., on a Notice
of Conviction pursuant to S.J.C. Rule 4:01, § 12(9) anda
Petition for Temporary Suspension filed by the Office of Bar
Counsel. After a telephone hearing held on June 11, 2020,
attended by assistant bar counsel and counsel for the respondent.

It is ORDERED that:

os Hanford Chiu is temporarily suspended from the
practice ar. tay in the Commonwealth pending further order of the
Court effective immediately upon the entry of this Order.

It iz FURTHER ORDERED that:

2. Within fourteen (14) days of the date of entry of this
Order, the lawyer shall:

a) file a notice of withdrawal as of the effective
date of the temporary suspension with every court, agency,

or tribunal before which a matter is pending, together with

310 NI

4-j

AdIsaO SHz

gas
Case 1:20-mc-91309 Document1 Filed 06/17/20 Page 3 of 7

COMMONWEALTH OF MASSACHUSETTS

SUFFOLK, SS. SUPREME JUDICIAL COURT
FOR SUFFOLK COUNTY
NO: BD-2020-030

IN RE: Hanford Chiu

ORDER OF IMMEDIATE TEMPORARY SUSPENSTON

 

This matter came before the Court, Gaziano, J., on a Notice
of Conviction pursuant to S.J.C. Rule 4:01, § 12(9) anda
Petition for Temporary Suspension filed by the Office of Bar
Counsel. After a telephone hearing held on June 11, 2020,
attended by assistant bar counsel and counsel for the respondent.

It' is ORDERED that:

1. Hanford Chiu is temporarily suspended from the
practice of law in the Commonwealth pending further order of the
Court effective immediately upon the entry of this Order.

rt is FURTHER ORDERED that:

2. Within fourteen (14) days of the date of entry of this
Order, the lawyer shall:

a) file a notice of withdrawal as of the effective
date of the temporary suspension with every court, agency,

or tribunal before which a matter is pending, together with
Case 1:20-mc-91309 Document1 Filed 06/17/20 Page 4 of 7

a copy of the notices sent pursuant to paragraphs 2(c) and
2(d) of this Order, the client's or clients' place of
residence, and the case caption and docket number of the
client's or clients' proceedings;

b) resign as of the effective date of the temporary
suspension all appointments as guardian, executor,
administrator, trustee, attorney-in-fact, or other.

-. fiduciary, attaching to the resignation a copy of the
notices sent to the wards, heirs, or beneficiaries pursuant
to paragraphs 2(c) and 2(d) of this Order, the place of
residence of the wards, heirs, or beneficiaries, and the
case caption and docket number of the proceedings, if any;

c) provide notice to all clients and to all wards,
heirs, and beneficiaries that the lawyer has been
temporarily suspended; that he is disqualified from acting
as a lawyer after the effective date of the temporary
suspension; and that, if not represented by co-counsel, the
client, ward, heir, or beneficiary should act promptly to |
substitute another lawyer or fiduciary or to seek legal
advice elsewhere, calling attention to any urgency arising
from the circumstances of the case;

d) provide notice to counsel for all parties (or, in
the absence of counsel, the parties) in pending matters

that the lawyer has been temporarily suspended and, as a
Case 1:20-mc-91309 Document1 Filed 06/17/20 Page 5 of 7

consequence, is disqualified from acting as a lawyer after

the effective date of the temporary suspension;

e) make available to all clients being represented
in pending matters any papers or other property to which
they are entitled, calling attention to any urgency for
obtaining the papers or other property;

£) refund any part of any fees paid in advance that
have- not been earned; and

g) close every IOLTA, client, trust or other
fiduciary account and properly disburse or otherwise
transfer all client and fiduciary funds in his possession,
custody or control.

All notices required by this paragraph shall be served by
certified mail, return receipt requested, in a form approved by
the Board.

3. Within twenty-one (21) days after the date of entry of
this Order, the lawyer shall file with the Office of the Bar
Counsel an affidavit certifying that the lawyer has fully
complied with the provisions of this Order and with bar
disciplinary rules. Appended to the affidavit of compliance
shall be:

a) a copy of each form of notice, the names and
addresses of the clients, wards, heirs, beneficiaries,

attorneys, courts and agencies to which notices were sent,
Case 1:20-mc-91309 Document1 Filed 06/17/20 Page 6 of 7

and all return receipts or returned mail received up to the
date of the affidavit. Supplemental affidavits shall be
filed covering subsequent return receipts and returned
mail. Such names and addresses of clients shall remain
confidential unless otherwise requested in writing by the
lawyer or ordered by the court; |

b) a schedule showing the location, title and account
number of every bank account designated as an IOLTA,
client, trust or other fiduciary account and of every
account in which the lawyer holds or held as of the entry
date of this Order any client, trust or fiduciary funds;

c) a schedule describing the lawyer's disposition of
all client and fiduciary funds in the lawyer's possession,
custody or control as of the entry date of this Order or
thereafter;

d) such proof of the proper distribution of such
funds and the closing of such accounts as has been
requested by the bar counsel, including copies of checks”
and other instruments;

e) a list of all other state, federal and
administrative jurisdictions to which the lawyer is
admitted to practice; and

f) ‘the residence or other street address where

communications to the lawyer may thereafter be directed.
Case 1:20-mc-91309 Document1 Filed 06/17/20 Page 7 of 7

The lawyer shall retain copies of all notices sent and shall
maintain complete records of the steps taken to comply with the
notice requirements of S.J.C. Rule 4:01, § 17.

4. Within twenty-one (21) days after the entry date of
this Order, the lawyer shall file with the Clerk of the Supreme
Judicial court for Suffolk County:

| a) a copy of the affidavit of compliance required by
paragraph 3 of this Order;

b) a list of all other state, federal and
administrative jurisdictions to which the lawyer is
admitted to practice; and
¢) the residence or other street address where
communications to the lawyer may thereafter be directed.
This matter is remanded to the Board of Bar Overseers

(Board), for such proceedings that the Board deems appropriate.

By the Court, (Gaziano, J.)

ds

Assistant Clerk

Entered: S ings Ss TD

A True Copy.

   
 
   

Attest

Assistant €lerk:
